Appellee has entered her special appearance herein, and filed motion to dismiss this appeal, averring in said motion that the appeal was not taken "within the time allowed by law."
Appellee asserts, and the record discloses, that appellant's motion for a new trial was overruled and final judgment on a verdict returned by a jury rendered April 23, 1937; that, thereafter, on October 22, 1937, appellant filed with the clerk of this court a transcript of the record together with its assignment of errors thereon. It thus appears that more than 180 days elapsed between the date of rendition of final judgment and the filing of the appeal in this court.
In the absence of fraud, and no such claim is made in the instant case, the longest time allowed for the perfecting of an appeal from any judgment is 180 days from the date 1, 2.  when the judgment becomes final, such length of time being granted by the *Page 354 
provisions of section 2-3202 Burns Ind. Stat. Anno. 1933, § 472 Baldwin's 1934. The attempted appeal not having been perfected within the time allowed by law for that purpose, the motion to dismiss should be and is sustained.
The appeal is dismissed.